Case: 14-60800    Document: 00513246498     Page: 1   Date Filed: 10/26/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                  No. 14-60800                  United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
MURPHY OIL USA, INCORPORATED,                                    October 26, 2015
                                                                  Lyle W. Cayce
            Petitioner/Cross - Respondent                              Clerk

v.

NATIONAL LABOR RELATIONS BOARD,

            Respondent/Cross - Petitioner



                       On Petitions for Review of an Order
                      of the National Labor Relations Board


Before JONES, SMITH, and SOUTHWICK, Circuit Judges.
LESLIE H. SOUTHWICK, Circuit Judge:
      The National Labor Relations Board concluded that Murphy Oil USA,
Inc., had unlawfully required employees at its Alabama facility to sign an
arbitration agreement waiving their right to pursue class and collective
actions. Murphy Oil, aware that this circuit had already held to the contrary,
used the broad venue rights governing the review of Board orders to file its
petition with this circuit. The Board, also aware, moved for en banc review in
order to allow arguments that the prior decision should be overturned. Having
failed in that motion and having the case instead heard by a three-judge panel,
the Board will not be surprised that we adhere, as we must, to our prior ruling.
We GRANT Murphy Oil’s petition, and hold that the corporation did not
    Case: 14-60800     Document: 00513246498     Page: 2   Date Filed: 10/26/2015


                                  No. 14-60800

commit unfair labor practices by requiring employees to sign its arbitration
agreement or seeking to enforce that agreement in federal district court.
      We DENY Murphy Oil’s petition insofar as the Board’s order directed the
corporation to clarify language in its arbitration agreement applicable to
employees hired prior to March 2012 to ensure they understand they are not
barred from filing charges with the Board.


                FACTS AND PROCEDURAL BACKGROUND
      Murphy Oil USA, Inc., operates retail gas stations in several states.
Sheila Hobson, the charging party, began working for Murphy Oil at its Calera,
Alabama facility in November 2008.          She signed a “Binding Arbitration
Agreement and Waiver of Jury Trial” (the “Arbitration Agreement”). The
Arbitration Agreement provides that, “[e]xcluding claims which must, by . . .
law, be resolved in other forums, [Murphy Oil] and Individual agree to resolve
any and all disputes or claims . . . which relate . . . to Individual’s employment
. . . by binding arbitration.”   The Arbitration Agreement further requires
employees to waive the right to pursue class or collective claims in an arbitral
or judicial forum.
      In June 2010, Hobson and three other employees filed a collective action
against Murphy Oil in the United States District Court for the Northern
District of Alabama alleging violations of the Fair Labor Standards Act
(“FLSA”).   Murphy Oil moved to dismiss the collective action and compel
individual arbitration pursuant to the Arbitration Agreement. The employees
opposed the motion, contending that the FLSA prevented enforcement of the
Arbitration Agreement because that statute grants a substantive right to
collective action that cannot be waived. The employees also argued that the
Arbitration Agreement interfered with their right under the National Labor
Relations Act (“NLRA”) to engage in Section 7 protected concerted activity.

                                        2
     Case: 14-60800       Document: 00513246498          Page: 3     Date Filed: 10/26/2015


                                       No. 14-60800

       While Murphy Oil’s motion to dismiss was pending, Hobson filed an
unfair labor charge with the Board in January 2011 based on the claim that
the Arbitration Agreement interfered with her Section 7 rights under the
NLRA. The General Counsel for the Board issued a complaint and notice of
hearing to Murphy Oil in March 2011.
       In a separate case of first impression, the Board held in January 2012
that an employer violates Section 8(a)(1) of the NLRA by requiring employees
to sign an arbitration agreement waiving their right to pursue class and
collective claims in all forums. D.R. Horton, Inc., 357 N.L.R.B. 184 (2012). The
Board concluded that such agreements restrict employees’ Section 7 right to
engage in protected concerted activity in violation of Section 8(a)(1). Id. The
Board also held that employees could reasonably construe the language in the
D. R. Horton arbitration agreement to preclude employees from filing an unfair
labor practice charge, which also violates Section 8(a)(1). Id. at *2, 18.
       Following the Board’s decision in D.R. Horton, Murphy Oil implemented
a “Revised Arbitration Agreement” for all employees hired after March 2012.
The revision provided that employees were not barred from “participating in
proceedings to adjudicate unfair labor practice[] charges before the” Board.
Because Hobson and the other employees involved in the Alabama lawsuit
were hired before March 2012, the revision did not apply to them.
       In September 2012, the Alabama district court stayed the FLSA
collective action and compelled the employees to submit their claims to
arbitration pursuant to the Arbitration Agreement. 1 One month later, the


       1 The employees never submitted their claims to arbitration. In February 2015, the
employees moved for reconsideration of the Alabama district court’s order compelling
arbitration. The district court denied their motion and ordered the employees to show cause
why their case should not be dismissed with prejudice for failing to adhere to the court’s order
compelling arbitration. The district court ultimately dismissed the case with prejudice for
“willful disregard” of its instructions in order to “gain[ a] strategic advantage.” Hobson v.
Murphy Oil USA, Inc., No. CV-10-S-1486-S, 2015 WL 4111661, at *3 (N.D. Ala. July 8, 2015),
                                               3
     Case: 14-60800         Document: 00513246498     Page: 4    Date Filed: 10/26/2015


                                     No. 14-60800

General Counsel amended the complaint before the Board stemming from
Hobson’s charge to allege that Murphy Oil’s motion to dismiss and compel
arbitration in the Alabama lawsuit violated Section 8(a)(1) of the NLRA.
      Meanwhile, the petition for review of the Board’s decision in D.R. Horton
was making its way to this court. In December 2013, we rejected the Board’s
analysis of arbitration agreements. D.R. Horton, Inc. v. NLRB, 737 F.3d 344
(5th Cir. 2013). We held: (1) the NLRA does not contain a “congressional
command overriding” the Federal Arbitration Act (“FAA”); 2 and (2) “use of
class action procedures . . . is not a substantive right” under Section 7 of the
NLRA. Id. at 357, 360–62. This holding means an employer does not engage
in unfair labor practices by maintaining and enforcing an arbitration
agreement prohibiting employee class or collective actions and requiring
employment-related claims to be resolved through individual arbitration. Id.
at 362.
      In analyzing the specific arbitration agreement at issue in D.R. Horton,
however, we held that its language could be “misconstrued” as prohibiting
employees from filing an unfair labor practice charge, which would violate
Section 8(a)(1).       Id. at 364. We enforced the Board’s order requiring the
employer to clarify the agreement. Id. The Board petitioned for rehearing en
banc, which was denied without a poll in April 2014.
      The Board’s decision as to Murphy Oil was issued in October 2014, ten
months after our initial D.R. Horton decision and six months after rehearing
was denied. The Board, unpersuaded by our analysis, reaffirmed its D.R.
Horton decision. It held that Murphy Oil violated Section 8(a)(1) by “requiring




appeal docketed, No. 15-13507 (11th Cir. Aug. 5, 2015). The employees timely appealed. The
case is pending before the Eleventh Circuit.

      2   9 U.S.C. § 1 et seq.
                                            4
    Case: 14-60800     Document: 00513246498     Page: 5   Date Filed: 10/26/2015


                                  No. 14-60800

its employees to agree to resolve all employment-related claims through
individual arbitration, and by taking steps to enforce the unlawful agreements
in [f]ederal district court.” The Board also held that both the Arbitration
Agreement and Revised Arbitration Agreement were unlawful because
employees would reasonably construe them to prohibit filing Board charges.
      The Board ordered numerous remedies. Murphy Oil was required to
rescind or revise the Arbitration and Revised Arbitration agreements, send
notification of the rescission or revision to signatories and to the Alabama
district court, post a notice regarding the violation at its facilities, reimburse
the employees’ attorneys’ fees incurred in opposing the company’s motion to
dismiss and compel arbitration in the Alabama litigation, and file a sworn
declaration outlining the steps it had taken to comply with the Board order.
      Murphy Oil timely petitioned this court for review of the Board decision.


                                 DISCUSSION
      Board decisions that are “reasonable and supported by substantial
evidence on the record considered as a whole” are upheld. Strand Theatre of
Shreveport Corp. v. NLRB, 493 F.3d 515, 518 (5th Cir. 2007) (citation and
quotation marks omitted); see also 29 U.S.C. § 160(e). “Substantial evidence is
such relevant evidence as a reasonable mind would accept to support a
conclusion.” J. Vallery Elec., Inc. v. NLRB, 337 F.3d 446, 450 (5th Cir. 2003)
(citation and quotation marks omitted). This court reviews the Board’s legal
conclusions de novo, but “[w]e will enforce the Board’s order if its construction
of the statute is reasonably defensible.” Strand Theatre, 493 F.3d at 518
(citation and quotation marks omitted).




                                        5
      Case: 14-60800   Document: 00513246498    Page: 6   Date Filed: 10/26/2015


                                 No. 14-60800

I.     Statute of Limitations and Collateral Estoppel
       Murphy Oil asserts that Hobson filed her charge too late after the
execution of the Arbitration Agreement and the submission of Murphy Oil’s
motion to compel in the Alabama litigation. By statute, “no complaint shall
issue based upon any unfair labor practice occurring more than six months
prior to the filing of the charge with the Board.” 29 U.S.C. § 160(b). Murphy
Oil also contends that the Board is collaterally estopped from considering
whether it was lawful to enforce the Arbitration Agreement because the
district court had already decided that issue in the Alabama litigation.
       Both of these arguments were raised in Murphy Oil’s answer to the
Board’s complaint. They were not, though, discussed in its brief before the
Board. “No objection that has not been urged before the Board . . . shall be
considered by the court . . . .” 29 U.S.C. § 160(e), (f). Similarly, we have held
that “[a]ppellate preservation principles apply equally to petitions for
enforcement or review of NLRB decisions.” NLRB v. Catalytic Indus. Maint.
Co. (CIMCO), 964 F.2d 513, 521 (5th Cir. 1992). While Murphy Oil may have
properly pled its statute of limitations and collateral estoppel defenses, it did
not sufficiently press those arguments before the Board.        Thus, they are
waived. See 29 U.S.C. § 160(e), (f).


II.    D.R. Horton and Board Nonacquiescence
       The Board, reaffirming its D.R. Horton analysis, held that Murphy Oil
violated Section 8(a)(1) of the NLRA by enforcing agreements that “requir[ed]
. . . employees to agree to resolve all employment-related claims through
individual arbitration.” In doing so, of course, the Board disregarded this
court’s contrary D.R. Horton ruling that such arbitration agreements are




                                       6
     Case: 14-60800       Document: 00513246498         Page: 7    Date Filed: 10/26/2015


                                      No. 14-60800

enforceable and not unlawful. D.R. Horton, 737 F.3d at 362. 3 Our decision
was issued not quite two years ago; we will not repeat its analysis here.
Murphy Oil committed no unfair labor practice by requiring employees to
relinquish their right to pursue class or collective claims in all forums by
signing the arbitration agreements at issue here. See id.
       Murphy Oil argues that the Board’s explicit “defiance” of D.R. Horton
warrants issuing a writ or holding the Board in contempt so as to “restrain [it]
from continuing its nonacquiescence practice with respect to this [c]ourt’s
directive.” The Board, as far as we know, has not failed to apply our ruling in
D.R. Horton to the parties in that case. The concern here is the application of
D.R. Horton to new parties and agreements.
       An administrative agency’s need to acquiesce to an earlier circuit court
decision when deciding similar issues in later cases will be affected by whether
the new decision will be reviewed in that same circuit. See Samuel Estreicher
& Richard L. Revesz, Nonacquiescence by Federal Administrative Agencies, 98
YALE L.J. 679, 735–43 (1989). Murphy Oil could have sought review in (1) the
circuit where the unfair labor practice allegedly took place, (2) any circuit in
which Murphy Oil transacts business, or (3) the United States Court of Appeals
for the District of Columbia. 29 U.S.C. § 160(f). The Board may well not know
which circuit’s law will be applied on a petition for review. We do not celebrate
the Board’s failure to follow our D.R. Horton reasoning, but neither do we
condemn its nonacquiescence.



       3 Several of our sister circuits have either indicated or expressly stated that they
would agree with our holding in D.R. Horton if faced with the same question: whether an
employer’s maintenance and enforcement of a class or collective action waiver in an
arbitration agreement violates the NLRA. See Walthour v. Chipio Windshield Repair, LLC,
745 F.3d 1326, 1336 (11th Cir. 2014), cert. denied, 134 S. Ct. 2886 (2014); Richards v. Ernst
& Young, LLP, 744 F.3d 1072, 1075 n.3 (9th Cir. 2013), cert. denied, 135 S. Ct. 355 (2014);
Owen v. Bristol Care, Inc., 702 F.3d 1050, 1053–55 (8th Cir. 2013); Sutherland v. Ernst &
Young LLP, 726 F.3d 290, 297 n.8 (2d Cir. 2013).
                                             7
       Case: 14-60800   Document: 00513246498    Page: 8   Date Filed: 10/26/2015


                                  No. 14-60800



III.    The Agreements and NLRA Section 8(a)(1)
        The Board also held that Murphy Oil’s enforcement of the Arbitration
Agreement and Revised Arbitration Agreement violated Section 8(a)(1) of the
NLRA because employees could reasonably believe the contracts precluded the
filing of Board charges. Hobson and the other employees involved in the
Alabama litigation were subject to the Arbitration Agreement applicable to
employees hired before March 2012.          The Revised Arbitration Agreement
contains language that sought to correct the possible ambiguity.


        A.    The Arbitration Agreement in Effect Before March 2012
        Section 8(a) of the NLRA makes it unlawful for an employer to commit
unfair labor practices. 29 U.S.C. § 158(a).      For example, an employer is
prohibited from interfering with employees’ exercise of their Section 7 rights.
Id. § 158(a)(1). Under Section 7, employees have the right to self-organize and
“engage in other concerted activities for the purpose of collective bargaining or
other mutual aid or protection.” Id. § 157.
        The Board is empowered to prevent unfair labor practices. This power
cannot be limited by an agreement between employees and the employer. See
id. § 160(a). “Wherever private contracts conflict with [the Board’s] functions,
they . . . must yield or the [NLRA] would be reduced to a futility.” J.I. Case Co.
v. NLRB, 321 U.S. 332, 337 (1944). Accordingly, as we held in D.R. Horton, an
arbitration agreement violates the NLRA if employees would reasonably
construe it as prohibiting filing unfair labor practice charges with the Board.
737 F.3d at 363.
        Murphy Oil argues that Hobson’s choice to file a charge with the Board
proves that the pre-March 2012 Arbitration Agreement did not state or suggest
such charges could not be filed. The argument misconstrues the question.

                                        8
    Case: 14-60800     Document: 00513246498       Page: 9   Date Filed: 10/26/2015


                                   No. 14-60800

“[T]he actual practice of employees is not determinative” of whether an
employer has committed an unfair labor practice. See Flex Frac Logistics,
L.L.C. v. NLRB, 746 F.3d 205, 209 (5th Cir. 2014). The Board has said that
the test is whether the employer action is “likely to have a chilling effect” on
employees’ exercise of their rights.      Id.   (citing Lafayette Park Hotel, 326
N.L.R.B. 824, 825 (1998)). The possibility that employees will misunderstand
their rights was a reason we upheld the Board’s rejection of a similar provision
of the arbitration agreement in D.R. Horton. We explained that the FAA and
NLRA have “equal importance in our review” of employment arbitration
contracts. D.R. Horton, 737 F.3d at 357. We held that even though requiring
arbitration of class or collective claims in all forums does not “deny a party any
statutory right,” an agreement reasonably interpreted as prohibiting the filing
of unfair labor charges would unlawfully deny employees their rights under
the NLRA. Id. at 357–58, 363–64.
      Murphy Oil’s Arbitration Agreement provided that “any and all disputes
or claims [employees] may have . . . which relate in any manner . . . to . . .
employment” must be resolved by individual arbitration. Signatories further
“waive their right to . . . be a party to any group, class or collective action claim
in . . . any other forum.” The problem is that broad “any claims” language can
create “[t]he reasonable impression . . . that an employee is waiving not just
[her] trial rights, but [her] administrative rights as well.” D.R. Horton, 737
F.3d at 363–64 (citing Bill’s Electric, Inc., 350 N.L.R.B. 292, 295–96 (2007)).
      We do not hold that an express statement must be made that an
employee’s right to file Board charges remains intact before an employment
arbitration agreement is lawful. Such a provision would assist, though, if
incompatible or confusing language appears in the contract. See id. at 364.
      We conclude that the Arbitration Agreement in effect for employees
hired before March 2012, including Hobson and the others involved in the

                                         9
      Case: 14-60800   Document: 00513246498      Page: 10   Date Filed: 10/26/2015


                                   No. 14-60800

Alabama case, violates the NLRA. The Board’s order that Murphy Oil take
corrective action as to any employees that remain subject to that version of the
contract is valid.


        B.    The Revised Arbitration Agreement in Effect After March 2012
        In March 2012, following the Board’s decision in D.R. Horton, Murphy
Oil added the following clause in the Revised Arbitration Agreement:
“[N]othing in this Agreement precludes [employees] . . . from participating in
proceedings to adjudicate unfair labor practice[] charges before the [Board].”
The Board contends that Murphy Oil’s modification is also unlawful because it
“leaves intact the entirety of the original Agreement” including employees’
waiver of their right “to commence or be a party to any group, class or collective
action claim in . . . any other forum.” This provision, the Board said, could be
reasonably     interpreted   as   prohibiting   employees    from   pursuing    an
administrative remedy “since such a claim could be construed as having
‘commence[d]’ a class action in the event that the [Board] decides to seek
classwide relief.”
        We disagree with the Board. Reading the Murphy Oil contract as a
whole, it would be unreasonable for an employee to construe the Revised
Arbitration Agreement as prohibiting the filing of Board charges when the
agreement says the opposite. The other clauses of the agreement do not negate
that language. We decline to enforce the Board’s order as to the Revised
Arbitration Agreement.


IV.     Murphy Oil’s Motion to Dismiss and NLRA Section 8(a)(1)
        Finally, the Board held that Murphy Oil violated Section 8(a)(1) by filing
its motion to dismiss and compel arbitration in the Alabama litigation. As
noted above, Section 8(a) prohibits employers from engaging in unfair labor

                                        10
   Case: 14-60800     Document: 00513246498       Page: 11   Date Filed: 10/26/2015


                                   No. 14-60800

practices.   29 U.S.C. § 158(a).    Section 8(a)(1) provides that an employer
commits an unfair labor practice by “interfer[ing] with, restrain[ing], or
coerc[ing] employees in the exercise” of their Section 7 rights, including
engaging in protected concerted activity. Id. §§ 157, 158(a)(1).
      The Board said that in filing its dispositive motion and “eight separate
court pleadings and related [documents] . . . between September 2010 and
February 2012,” Murphy Oil “acted with an illegal objective [in] . . . . ‘seeking
to enforce an unlawful contract provision’” that would chill employees’ Section
7 rights, and awarded attorneys’ fees and expenses incurred in “opposing the
. . . unlawful motion.” We disagree and decline to enforce the fees award.
      The Board rooted its analysis in part in Bill Johnson’s Restaurants, Inc.
v. NLRB, 461 U.S. 731 (1983). That decision discussed the balance between
an employer’s First Amendment right to litigate and an employee’s Section 7
right to engage in concerted activity. In that case, a waitress filed a charge
with the Board after a restaurant terminated her employment; she believed
she was fired because she attempted to organize a union. Id. at 733. After the
Board’s General Counsel issued a complaint, the waitress and several others
picketed the restaurant, handing out leaflets and asking customers to boycott
eating there. Id. In response, the restaurant filed a lawsuit in state court
against the demonstrators alleging that they had blocked access to the
restaurant, created a threat to public safety, and made libelous statements
about the business and its management. Id. at 734. The waitress filed a
second charge with the Board alleging that the restaurant initiated the civil
suit in retaliation for employees’ engaging in Section 7 protected concerted
activity, which violated Section 8(a)(1) and (4) of the NLRA. Id. at 734–35.
      The Board held that the restaurant’s lawsuit constituted an unfair labor
practice because it was filed for the purpose of discouraging employees from
seeking relief with the Board. Id. at 735–37. The Supreme Court remanded

                                       11
    Case: 14-60800    Document: 00513246498      Page: 12   Date Filed: 10/26/2015


                                  No. 14-60800

the case for further consideration, stating: “The right to litigate is an important
one,” but it can be “used by an employer as a powerful instrument of coercion
or retaliation.” Id. at 740, 744. To be enjoinable, the Court said the lawsuit
prosecuted by the employer must (1) be “baseless” or “lack[ing] a reasonable
basis in fact or law,” and be filed “with the intent of retaliating against an
employee for the exercise of rights protected by” Section 7, or (2) have “an
objective that is illegal under federal law.” Id. at 737 n.5, 744, 748.
      We start by distinguishing this dispute from that in Bill Johnson’s. The
current controversy began when three Murphy Oil employees filed suit in
Alabama. Murphy Oil defended itself against the employees’ claims by seeking
to enforce the Arbitration Agreement. Murphy Oil was not retaliating as Bill
Johnson’s may have been. Moreover, the Board’s holding is based solely on
Murphy Oil’s enforcement of an agreement that the Board deemed unlawful
because it required employees to individually arbitrate employment-related
disputes. Our decision in D.R. Horton forecloses that argument in this circuit.
737 F.3d at 362.     Though the Board might not need to acquiesce in our
decisions, it is a bit bold for it to hold that an employer who followed the
reasoning of our D.R. Horton decision had no basis in fact or law or an “illegal
objective” in doing so. The Board might want to strike a more respectful
balance between its views and those of circuit courts reviewing its orders.
      Moreover, the timing of Murphy Oil’s motion to dismiss when compared
to the timing of the D.R. Horton decisions counsels against finding a violation
of Section 8(a)(1). The relevant timeline of events is as follows:
      (1) July 2010: Murphy Oil filed its motion to dismiss and sought to
compel arbitration in the Alabama litigation;
      (2) January 2012: the Board in D.R. Horton held it to be unlawful to
require employees to arbitrate employment-related claims individually, and


                                        12
    Case: 14-60800    Document: 00513246498      Page: 13   Date Filed: 10/26/2015


                                  No. 14-60800

the D.R. Horton agreement violated the NLRA because it could be reasonably
construed as prohibiting the filing of Board charges;
      (3) October 2012: the Board’s General Counsel amended the complaint
against Murphy Oil to allege that Murphy Oil’s motion in the Alabama
litigation violated Section 8(a)(1); and
      (4) December 2013: this court granted D.R. Horton’s petition for review
of the Board’s order and held that agreements requiring individual arbitration
of employment-related claims are lawful but that the specific agreement was
unlawful because it could be reasonably interpreted as prohibiting the filing of
Board charges.
      In summary, Murphy Oil’s motion was filed a year and a half before the
Board had even spoken on the lawfulness of such agreements in light of the
NLRA. This court later held that such agreements were generally lawful.
Murphy Oil had at least a colorable argument that the Arbitration Agreement
was valid when its defensive motion was made, as its response to the lawsuit
was not “lack[ing] a reasonable basis in fact or law,” and was not filed with an
illegal objective under federal law. See Bill Johnson’s, 461 U.S. at 737 n.5, 744,
748. Murphy Oil’s motion to dismiss and compel arbitration did not constitute
an unfair labor practice because it was not “baseless.” We decline to enforce
the Board’s order awarding attorneys’ fees and expenses.
                                      ***
      The Board’s order that Section 8(a)(1) has been violated because an
employee would reasonably interpret the Arbitration Agreement in effect for
employees hired before March 2012 as prohibiting the filing of an unfair labor
practice charge is ENFORCED. Murphy Oil’s petition for review of the Board’s
decision is otherwise GRANTED.




                                           13